DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6-9, 15, 16, 18 and 23 are pending in this application. Claims 1, 6, 8, 9 and 16 are currently amended. Claims 2-5, 10-14, 17 and 19-22 are canceled. Claims 7, 15 and 18 are original. Claim 23 is new.

Response to Arguments
On page 7 of Remarks filed 06/07/2022, applicant argues
The Examiner may appreciate that hard-grounding is a term of art well-understood to be distinct and different from the soft-grounding techniques taught in Yuan. See for example "A Thoughtful Approach To Field-Service Grounding", ESD Journal, March 1989, filed herewith.
Application specification paragraph [0018] recites “ground need not be Earth ground” Similar recitation can be found in [0025]. Nowhere is there a mention of using very high resistance (of 10 M ohms as shown in the above mentioned ESD journal, referred by applicant). The distinction between hard ground and soft ground, or a definition of hard ground is not found in applicant’s drawings and specification. It is also not a well-understood term in the art. Hence this is new matter. 
On page 8 of Remarks filed 06/7/2022, applicant argues
As with Claims 1 and 16, Ma and Yuan do not teach features that can be selected and assembled to form or suggest such a structure in any obvious way. These references viewed in combination therefore fail to establish a prima facie case for the obviousness of Claim 6.
The amendments to claim 6, refers to applicant’s figure 6, which is different from the embodiments of figs. 4 and 5. Hence it is subjected to restriction as seen below.
On page 8 of Remarks files 06/07/2022, applicant argues 
Each of the Claims recites an inverter configured to receive a power supply voltage level at its inverting input. The Office Action argues that this does not exclude the RC circuit being interposed between the inverter and the power rail (see Ma, RC circuit 6400). The Applicant believes that this interpretation is unreasonable. The voltage received at the inverting input of the inverter in Ma (e.g., FIG. 6A) is substantially reduced from the power supply voltage level VDD due to the voltage drop across the diodes 6302 and resistor 6402 (see the Vdrop annotation on the reproduction of Ma, FIG. 6A below).
The claim language does not indicate that the power supply voltage level occurs directly at the inverting input. The broadest reasonable interpretation of claim language reads on prior art Ma (US9172244B1), where the inverter (e.g. 6400, fig.6) receives a power supply voltage level (i.e. VDD, fig.6B). Hence, this argument is not persuasive.

Election/Restrictions
Currently amended claim 6 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: In the invention originally claimed, a P+/Nwell diode was present as seen in figs. 4 and 5, which leads to a different triggering action of the SCR than the triggering action in fig.6. Current amendments are drawn to fig.6.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 6-9, 15 and 23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 1, 15 and 16 are objected to because of the following informalities:  
Regarding claim 1 line 13, “an inverting input” should be -- an inverter input--.
Regarding claim 15, it depends on canceled claim 11. For the purposes of examination, claim 15 is interpreted to depend on claim 6.  
Regarding claim 16 lines 10-11, “wherein a gate of each of the NMOS” should be –wherein a channel of each of the NMOS--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 line 10 recites “NMOS devices is hard-grounded”. Applicant’s specification does not provide further information about hard-grounding. Hence this is new matter.
Regarding claim 16, is rejected mutatis mutandis the reasons for claim 1 above.
Claim 18 is rejected because it depends on rejected claim 16.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 10 recites “NMOS devices is hard-grounded”. Applicant’s specification does not provide further information about hard-grounding. For purposes of examination the above limitation is interpreted as --NMOS devices is connected to the ground plane--.
Regarding claim 16, is rejected mutatis mutandis the reasons for claim 1 above. For purposes of examination “NMOS devices is hard-grounded” is interpreted as –NMOS devices is connected to circuit ground--.
Claim 18 is rejected because it depends on rejected claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US9172244B1), and further in view of Yuan (Yuan 2007, CMOS Current-Mode Circuits for Data Communications, Springer US, Boston, MA, 243--267) and Chen (US7304827B2).
Regarding claim 1, Ma teaches an electrostatic discharge protection circuit (abstract, circuit with an electro-static discharge clamp) comprising: an input/output (IO) terminal (i.e. Pad 130A and 130B) (fig.2); a diode (i.e. diode string 6302) (fig.6B) disposed between the IO terminal and a stacked NMOS devices structure (i.e. NMOS 6100 and 6200) (fig.6B) (as seen in fig.6B, diode string 6302 is between IO terminal where ESD event originates and stacked NMOS 6100, 6200 via 6304 and 6306); a connection (e.g. connection between 6302 and VSS) (fig.6B) between the diode and a ground plane (i.e. VSS) (fig.6B) (column 1 lines 58-59, VSS, which is normally ground); a gate bias circuit (e.g. circuit comprising PMOS 6304 and NMOS 6306 and inverter 6400) (fig.6B) comprising: an inverter (e.g. circuit comprising inverter 6400) (fig.6B) comprising an inverter input coupled (e.g. input to 6304 and 6306 via 6400, from VDD) (fig.6B) to receive a power supply voltage level (i.e. VDD) (fig.6B); a first gate bias output terminal (i.e. node ng1) (fig.6B) coupling the IO terminal to a gate (e.g. gate of 6100) (fig.6B) of a first one of the NMOS devices (i.e. 6100) (fig.6B) (e.g. IO pad 130A-B is coupled to ng1 via 6302 during ESD) (figs.2 and 6B); and a second gate bias output terminal (i.e. node ng2) (fig.6B) coupling an output of the inverter (e.g. output of inverter 6304 and 6306) (fig.6) to a gate (e.g. gate of 6200) (fig.6B) of a second one of the NMOS devices (i.e. 6200) (fig.6B).
Ma does not teach wherein each of the NMOS devices has a channel which is connected to ground plane and drain-ballasted. Ma also does not teach diode is a P+/Nwell diode. Ma further does not teach that the P+/Nwell structure along with the stacked NMOS structure forms a silicon-controlled rectifier.
Yuan teaches in a similar field of endeavor of electrostatic discharge circuit that it is conventional to have an NMOS that is drain-ballasted (page 261, drain ballast resistors are employed at the drain of the nMOS transistor to verify their effectiveness in distributed ESD protection circuits) and channel which is grounded (i.e. substrate grounded NMOS) (fig.8.31). Yuan further teaches an electrostatic discharge protection circuit further comprising a P+/Nwell diode (i.e. pn-junction) (fig.8.14) coupled to drain-ballasted NMOS device (page 254, nMOS ESD protection devices with explicit n-well ballast resistors). Yuan also teaches silicon controlled rectifier structure (page 255, To reduce the silicon area requirement, silicon-controlled rectifiers shown in Fig.8.14 were proposed).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included drain-ballasted channel-grounded NMOS transistor in Ma, as taught by Yuan, as it provides the advantage of uniform electrostatic discharge current distribution among the fingers of electrostatic discharge protection transistors, preventing thermal breakdown of the transistors and facilitating noise reduction. Additionally, it would also have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included P+/Nwell diode in Ma, as taught by Yuan, as it provides the advantage of area gain factor of 4~5 over nMOS transistors.
Ma and Yuan teach a soft grounded channel and not channel connected to a ground plane.
Chen teaches in a similar field of endeavor of ESD protection circuits for mixed voltage buffers, that a stacked NMOS transistors (i.e. 210) (fig.3) has channels that are connected to a ground plane (implicit, as seen in fig.3).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the channel of each of the NMOS device to be connected to a ground plane in Ma and Yuan, as taught by Chen, as it provides the advantage of symmetric bi-directional ESD protection.
Regarding claim 16, Ma teaches an electronic device (i.e. circuit 2000) (fig.2) comprising: at least one IO pad (i.e. Pad 130A and 130B) (fig.2); and an electrostatic discharge protection circuit (i.e. Enhanced voltage ESD clamp 3000) (fig.2) (i.e. electro-static discharge clamp 6000) (fig.6B) coupled between the at least one IO pad and internal circuitry (i.e. High performance integrated circuit 110 and high voltage circuit 120) (fig.2) (column 4 lines 5-8, may each be connected to a contact pad 130A-B), the electrostatic discharge protection circuit comprising: a diode (e.g. first diode in diode string 6302) (fig.6B) coupled in series with the IO pad (e.g. diode 6302 connected to pad 130A and 130B via VDD) (fig.6B); and a connection (e.g. 6100 and 6200) (fig.6B) between the diode and a circuit ground (i.e. VSS) (fig.6B), the connection consisting of a plurality of drain-ballasted NMOS devices arranged in series (i.e. NMOS 6100 and 6200) (fig.6B); a gate bias circuit (e.g. circuit comprising PMOS 6304 and NMOS 6306 and inverter 6400) (fig.6B) comprising: a series of diodes (i.e. diode string 6302) (fig.6B) disposed between the diode and a gate of a first one of the NMOS devices (as seen in fig.6B diodes 6302 are disposed between the first diode in 6302 and gate of 6100); and an inverter (e.g. inverter comprising inverter 6400) (fig.6B) disposed to receive, at its inverting input terminal (e.g. at input of 6304 and 6306 via 6402) (fig.6), a power rail voltage level (I.e. VDD) (fig.6B) of the electronic device (implicit), an output of the inverter coupled to a gate (i.e. gate of NMOS 6200) (fig.6B) of a second one of the drain-ballasted NMOS devices (i.e. NMOS 6200) (fig.6B).
Ma does not teach wherein a gate of each of the NMOS devices is connected to the ground plane and drain-ballasted. Ma also does not teach diode is a P+/Nwell diode.
Yuan teaches in a similar field of endeavor of electrostatic discharge circuit that it is conventional to have an NMOS that is drain-ballasted (page 261, drain ballast resistors are employed at the drain of the nMOS transistor to verify their effectiveness in distributed ESD protection circuits) and channel-grounded (i.e. substrate grounded NMOS) (fig.8.31). Yuan further teaches an electrostatic discharge protection circuit further comprising a P+/Nwell diode (i.e. pn-junction) (fig.8.14) coupled to drain-ballasted NMOS device (page 254, nMOS ESD protection devices with explicit n-well ballast resistors).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included drain-ballasted channel-grounded NMOS transistor in Ma, as taught by Yuan, as it provides the advantage of uniform electrostatic discharge current distribution among the fingers of electrostatic discharge protection transistors, preventing thermal breakdown of the transistors and facilitating noise reduction. Additionally, it would also have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included P+/Nwell diode in Ma, as taught by Yuan, as it provides the advantage of area gain factor of 4~5 over nMOS transistors.
Ma and Yuan teach a soft grounded channel and not channel connected to a circuit ground.
Chen teaches in a similar field of endeavor of ESD protection circuits for mixed voltage buffers, that a stacked NMOS transistors (i.e. 210) (fig.3) has channels that are connected to a circuit ground (implicit, as seen in fig.3).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the channel of each of the NMOS device to be connected to a circuit ground in Ma and Yuan, as taught by Chen, as it provides the advantage of symmetric bi-directional ESD protection.
Regarding claim 18, Ma, Yuan and Chen teach the electronic device of claim 16, wherein the drain-ballasted NMOS devices comprise exactly two stacked NMOS devices (Ma, i.e. nmos transistors 6100 and 6200) (fig.6B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        08/04/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839